DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to amendment received Jan. 25, 2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 21-40 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 11,021,075 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Claims 1-20 of patent # 11,021,075 contain every element of claims 21-40 of the instant application and as such anticipate claims 21-40 of the instant application.

3.	Claims 21-40 are rejected on the ground of nonstatutory double patenting over claims 1-19 of U.S. Patent No. 10,095,239 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

Claims 1-19 of patent # 10,095,239 contain every element of claims 21-40 of the instant application and as such anticipate claims 21-40 of the instant application.

Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 21-39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over 

As to claims 21, 32 and 38, Ricci teaches a computing system, the computing system comprising: one or more processors; and one or more tangible, non-transitory, computer readable media that store instructions that when executed by the one or more processors cause the computing system to perform operations, the operations comprising: obtaining data associated with one or more reference mechanisms located on a vehicle; determining one or more vehicle characteristics for the vehicle based at least in part on the data associated with the one or more reference mechanisms located on the vehicle (see para. 51-52); and 
providing one or more control signals to implement a vehicle maintenance plan for the vehicle based at least in part on the one or more vehicle characteristics for the vehicle, wherein the one or more control signals comprise one or more control signals to cause a servicing equipment associated with a vehicle servicing system to perform maintenance for the vehicle or one or more control signals to cause the vehicle to receive maintenance (see para. 53).
Ricci does not explicitly teach that the one or more mechanisms are located on the exterior of the vehicle and are encoded with data.
However, Deniau teaches a system and method having a dash vin barcode “one or more mechanism” that is displayed on the outside of the vehicle and obtain maintenance information associated with the vehicle (se para. 12-13).
It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to have the one or more mechanisms on the outside of the 
As to claim 22, Ricci in view of Deniau teaches the computing system of claim 21. Ricci further teaches the vehicle maintenance plan comprises one or more maintenance tasks, wherein the one or more maintenance tasks comprise at least one of (i) fueling the vehicle, (ii) servicing a battery, (iii) changing oil, (iv) cleaning the vehicle, or (v) tire maintenance (se para. 53).
As to claim 23, Ricci in view of Deniau teaches the computing system of claim 22. Ricci further teaches the one or more maintenance tasks comprises fueling the vehicle, wherein the one or more control signals cause the servicing equipment associated with the vehicle servicing system to: locate a fuel door of the vehicle; open the fuel door; and place a fuel pump into a vehicle nozzle receptacle (see para. 63-64).
As to claim 24, Ricci in view of Deniau teaches the computing system of claim 23. Ricci further teaches the one or more vehicle characteristics are indicative of an orientation of the fuel door, and wherein the one or more control signals are determined based at least in part on the orientation of the fuel door (see para. 52-53 and 63-64).
As to claim 25, Ricci in view of Deniau teaches the computing system of claim 22. Ricci further teaches the vehicle maintenance plan comprises one or more scheduled maintenance tasks, the one or more scheduled maintenance tasks comprising one or more periodic maintenance services (see para. 198).
As to claim 26, Ricci in view of Deniau teaches the computing system of claim 22. Ricci further teaches the vehicle maintenance plan comprises servicing the battery, 
As to claim 27, Ricci in view of Deniau teaches the computing system of claim 21. Ricci further teaches the computing system is associated with a service depot, and wherein the one or more control signals to cause the vehicle to receive maintenance comprise one or more instructions to cause the vehicle to travel to at least one service station of the service depot (see para. 52-53 and 63-64).
As to claim 28, Ricci in view of Deniau teaches the computing system of claim 21. Ricci further teaches the vehicle is an autonomous truck (see para. 90 and 92).
As to claim 29, Ricci in view of Deniau teaches the computing system of claim 28. Ricci further teaches the autonomous truck autonomously navigates to the service depot based at least in part on one or more communications from the computing system or a maintenance schedule associated with the autonomous truck (see para. 198).
As to claim 30, Ricci in view of Deniau teaches the computing system of claim 21. Ricci further teaches the one or more vehicle characteristics are indicative of an orientation of the vehicle (see para. 52-53 and 63-64).
As to claim 31, Ricci in view of Deniau teaches the computing system of claim 30. Ricci further teaches determining the one or more vehicle characteristics of the vehicle comprises determining the orientation of the vehicle based at least in part on a position of at least one of the one or more reference mechanisms relative to the vehicle (see para. 52-53 and 63-64).

As to claim 34, Ricci in view of Deniau teaches the computing method of claim 33. Ricci further teaches providing the one or more control signals to implement the vehicle maintenance plan for the vehicle comprises: providing the one or more control signals to cause the servicing equipment associated with the vehicle servicing system to adjust the servicing equipment associated with the vehicle servicing system to correspond to the orientation of the vehicle (see para. 52-53 and 63-64).
As to claim 35, Ricci in view of Deniau teaches the computing method of claim 32. Ricci further teaches the data associated with the one or more reference mechanisms located on the vehicle is indicative of a position of at least one of the one or more reference mechanisms relative to the vehicle (see para. 52-53 and 63-64).
As to claim 36, Ricci in view of Deniau teaches the computing method of claim 32. Ricci further teaches the one or more vehicle characteristics are indicative of one or more vehicle components, wherein the method further comprises: determining a placement location for the servicing equipment based at least in part on the one or more vehicle components; and providing the one or more control signals to implement the vehicle maintenance plan for the vehicle based at least in part on the placement location for the servicing equipment (see para. 52-53 and 63-64).


As to claim 39, Ricci in view of Deniau teaches one or more tangible, non-transitory computer-readable media of claim 38. Ricci further teaches the vehicle servicing system is associated with one of a plurality of service depots (see para. 52-53 and 63-64).
As to claim 41, Ricci in view of Deniau teaches one or more tangible, non-transitory computer-readable media of claim 39. Deniau further teaches the one or more reference mechanisms are located at one or more positions on the vehicle exterior, and wherein the data encoded within the one or more reference mechanisms is associated with the one or more positions on the vehicle exterior (see para. 12-13).
5.	Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection.
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.